 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KULVINDER SINGH,                                  No. 2:19-cv-1692-KJM-KJN (PS)
12                       Plaintiff,
13           v.                                         ORDER DIRECTING SERVICE
14    LINDA MCMAHON, et al,
15                       Defendants.
16

17          On August 29, 2019, plaintiff, proceeding without counsel, commenced this action and
18   requested leave to proceed in forma pauperis. (ECF Nos. 1, 2.) The court denied the application
19   and set up an installment plan for plaintiff to pay the initial filing fee. (ECF No. 3.) The court
20   informed plaintiff that upon paying the first installment, service would be directed on the
21   defendants named in the complaint. (Id.) On October 9, 2019, plaintiff paid the first and second
22   installments; accordingly, the court orders service of the complaint on the named defendants.
23          For the foregoing reasons, IT IS HEREBY ORDERED that:
24          1.      Service of the complaint is appropriate for the named defendants.
25          2.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal
26   Rule of Civil Procedure 4.
27          3.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, this
28
                                                        1
 1   court’s scheduling order, and the forms providing notice of the magistrate judge’s availability to

 2   exercise jurisdiction for all purposes.

 3          4.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

 4                  a.      One completed summons;

 5                  b.      One completed USM-285 form for each defendant to be served;

 6                  c.      A copy of the complaint for each defendant to be served, with an extra

 7   copy for the U.S. Marshal; and

 8                  d.      A copy of this court’s scheduling order and related documents for each

 9   defendant to be served.

10          5.      Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

11   filed, with all information needed by the U.S. Marshal to effectuate service of process, and shall,

12   within 10 days thereafter, file a statement with the court that such documents have been submitted

13   to the U.S. Marshal.

14          6.      The U.S. Marshal shall serve process, with copies of this court’s scheduling order

15   and related documents, within 90 days of receipt of the required information from plaintiff,

16   without prepayment of costs.

17          7.      If a defendant waives service, the defendant is required to return the signed waiver

18   to the U.S. Marshal. The filing of an answer or a responsive motion does not relieve a defendant

19   of this requirement, and the failure to return the signed waiver may subject a defendant to an

20   order to pay the costs of service by the U.S. Marshal.
21          8.     The Clerk of Court shall serve a copy of this order on the U.S. Marshal.

22          9.     Failure to comply with this order or failure to make the remaining installment

23   payments may result in any appropriate sanctions, including monetary sanctions and/or dismissal

24   of the action pursuant to Federal Rule of Civil Procedure 41(b).

25          IT IS SO ORDERED.

26   Dated: October 10, 2019
27
     sing.844
28
                                                        2
